DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 20090115804 A1) in view of Saito (U.S. 5,689,290).
	Cai et al. discloses, with regards to claim:
1. A printer (fig. 1, element 10) comprising: 
a first ink tank (34-1) defining an ink storage space (52-1) that accommodates ink therein; 
a second ink tank (34-2) provided in a first direction (38) with respect to the first ink tank, and defining an ink storage space (52) that accommodates ink therein; 
a print head (36) performing printing by using the ink in the first ink tank and the ink in the second ink tank; 
at least one light source (fig. 3, element 56) disposed outside of the first ink tank and the second tank, and irradiating at least one of the first ink tank and the second ink tank with light so that the light enters into the at least one of the ink storage space in the first ink tank and the ink storage space in the second ink tank [0032]; and 
a first photoelectric conversion device (58) disposed outside of the first ink tank adjacent to a side surface in a second direction of the first ink tank (In fig. 1, the sensor assembly 32 is disposed in a second direction in front of the ink tanks) when a direction orthogonal to the first direction is assumed as the second direction (The sensor is disposed in a direction orthogonal to the tank relative to the first direction 38), and detecting the light from the at least one light source entered into the ink storage space in the first ink tank and exiting from a space above a surface of the ink in the ink storage space in the first ink tank (fig. 3, the sensor arrangement detects light entering the ink storage space such that when the ink level is depleted, the sensor is capable of detecting the light exiting from a space above a surface of the ink); 
a second photoelectric conversion device (50-2, 58) disposed outside of the second ink tank (34-2) adjacent to a side surface in the second direction of the second ink tank, and detecting the light from the at least one light source entered into the ink storage space in the second ink tank and exiting from a space above a surface of the ink in the ink storage space in the second ink tank; and 
a processing unit (18).
The sensors of Cai et al. detect the color of the ink and do not:
detect an amount of ink in the ink storage space in the first ink tank based on a detection result by  the first photoelectric conversion device of the light from the at least one light source entered into the ink storage space in the first ink tank and exited from the space above the surface of the ink in the ink storage space in the first ink tank, and 
an amount of ink in the ink storage space in the second ink tank based on a detection result by the second photoelectric conversion device of the lightPage 2 of 10Appl. No. 16/785,727 Amendment dated May 16, 2022Reply to Office Action of February 17, 2022from the at least one light source entered into the ink storage space in the second ink tank and exited from the space above the surface of the ink in the ink storage space in the second ink tank.
However, Saito et al. discloses a light sensing assembly that senses the amount of light propagating through an ink cartridge to determine the ink level (fig. 3, elements 34 and 35, column 5, lines 35-48).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a transmissive style ink level detector, as suggested by Saito et al., into the invention of Cai et al.
Such a modification could easily be performed by one having ordinary skill in the art at the time of the filing of the invention by adding an additional emitter between elements 56 and 58 (fig. 3) or adapting emitter 56 to also function as an emitter for transmissive sensing. A sensor could then be placed at the opposite end of the ink cartridge, or a reflector could be provided to reflect light back to a sensor such as sensor 58 or an additional sensor nearby.
The reason for performing the modification would have been to enable the device of Cai et al. to detect the ink level to notify a user of the ink level.
The combination discloses, with regards to claim:
2.  The printer according to claim 1, wherein the at least one light source includes a first light source irradiating the first ink tank with light; and 
a second light source different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light from the first ink tank in a period during which the first light source emits light (fig. 3).  
3.  The printer according to claim 2, wherein the first light source irradiates the side surface in the second direction of the first ink tank with light, and the second light source irradiates the side surface in the second direction of the second ink tank with light (fig. 3).  
With regards to claim 4, Saito discloses the light source and photoelectric conversion device on opposite sides of the ink tank.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the first light source such that it irradiates a side surface in a direction opposite from the second direction of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light.
The reason for performing the modification would have been to enable the light to travel through the tank to detect the ink level.  
Cai et al. discloses with regards to claim 5, the printer according to claim 1, further comprising: 
the at least one light source is a single light source irradiating the first ink tank and the second ink tank with light (the light source is capable of irradiating first and second ink tanks since the ink tanks may be exchanged or interchanged).


Cai et al. as modified by Saito does not disclose:
6. The printer according to claim 1, wherein 
the first ink tank includes a first filling port into which the ink is filled by a user and a first discharging port for discharging the ink toward the print head, 
the second ink tank includes a second filling port into which the ink is filled by the user and a second discharging port for discharging the ink towards the print head,
the first discharging port is provided in the second direction with respect to the first filling port, and
the second discharging port is provided in the second direction with respect to the second filling port.
However, Saito discloses the discharging port (28) at the extreme end of the ink tank remote from the sensing (column 4, lines 58-61).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide filling ports for the tanks for the purpose of enabling the container to be refilled.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to offset the discharging port and filing port in the second direction for the purpose of preventing the supply of ink during printing from interfering with the detection process by providing the discharge port remote from the detection region, while enabling the user to easily access a filling port while the tank is mounted to facilitate refilling.
Cai et al. as modified discloses:
7.    The printer according to claim 6, further comprising:
a window portion for visually recognizing ink in the ink tank (30, 31).
However, Cai et al. does not disclose wherein the window portion is closer to the filling port than to the discharging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the window portion closer to the filling port than the discharging port for the same purpose as above, to provide the discharge port at a location remote from the detection of the ink level to prevent interference with ink level detection, while enabling refilled liquid to quickly affect a volume change that is detected by the tank for a more rapid accurate detection of ink level.  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Saito as applied to claims 1 and 6 above, and further in view of Weiss (U.S. 7,049,622 B1).
Cai as modified does not disclose:
8.  The printer according to claim 1, wherein the first photoelectric conversion device is a linear image sensor.  
9.  The printer according to claim 8, wherein the linear image sensor is provided such that a long side direction of the linear image sensor corresponds to a vertical direction.  
10.  The printer according to claim 1, wherein the first photoelectric conversion device is a first linear image sensor, the second photoelectric conversion device is a second linear image sensor, and the at least one light source has an elongated shape extending along a direction at least one of the first linear image sensor and the second linear image sensor extends.
However, Weiss discloses that a photoelectric conversion device for liquid detection may be a photodetector or a CCD, which is a linear image sensor.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a linear image sensor and a corresponding light source with an elongate shape, as suggested by Weiss, for the purpose of increasing the field of view of detection to improve detection accuracy.
Response to Arguments
Applicant’s arguments have been considered and a new ground of rejection is applied that addresses the amended claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896